Case 2:16-md-02724-CMR Document 1207-2 Filed 01/28/20 Page 1 of 6




                   Exhibit 1
         Case 2:16-md-02724-CMR Document 1207-2 Filed 01/28/20 Page 2 of 6



I.         NEW DEFENDANTS


                                               Alvogen Inc.,
                                        Amneal Pharmaceuticals, Inc.
                                        Camber Pharmaceuticals, Inc.
                                        Emcure Pharmaceuticals, Ltd.
                                           Endo International plc
                                              Greenstone LLC
                                             Mallinckrodt Inc.
                                                 Pfizer Inc.
                                            Strides Pharma, Inc.
                                             Versapharm, Inc.


II.        NEW DRUGS


                  Drugs                             Defendants                  Time Period
              Adapalene Gel                     Glenmark, Taro, Teva         May 2013 to present
       Amiloride HCL/HCTZ Tablets                    Mylan, Teva             May 2013 to present
     Amoxicillin/Clavulanate Chewable
                                                    Sandoz, Teva            August 2014 to present
                  Tablets
     Amphetamine/Dextroamphetamine            Actavis, Aurobindo, Impax,
                                                                             June 2012 to present
      (aka Mixed Amphetamine Salts)           Mallinkrodt, Sandoz, Teva
               Azithromycin                       Greenstone, Teva         November 2013 to present
       Bethanechol Chloride Tablets                 Amneal, Teva            January 2015 to present
         Budesonide DR Capsules                    Mylan, Par, Teva          April 2014 to present
           Budesonide Inhalation                    Actavis, Teva          February 2015 to present
            Bumetanide Tablets                      Sandoz, Teva             April 2014 to present
      Buspirone Hydrochloride Tablets            Actavis, Mylan, Teva        July 2012 to present
               Cabergoline                        Greenstone, Teva         December 2014 to present
               Capecitabine                          Mylan, Teva            January 2014 to present
              Carbamazepine                   Apotex, Sandoz, Taro, Teva     May 2013 to present
                 Cefdinir                        Lupin, Sandoz, Teva         May 2013 to present
             Cefprozil Tablets                   Lupin, Sandoz, Teva         May 2013 to present
                Celecoxib                           Actavis, Teva          November 2014 to present
          Cephalexin Suspension                      Lupin, Teva            October 2013 to present


                                                     1
     Case 2:16-md-02724-CMR Document 1207-2 Filed 01/28/20 Page 3 of 6




              Drugs                            Defendants                    Time Period
        Cimetidine Tablets                     Mylan, Teva                May 2013 to present
    Ciprofloxacin HCL Tablets            Actavis, Dr. Reddy's, Teva      August 2014 to present
    Clarithromycin ER Tablets              Actavis, Teva, Zydus           April 2014 to present
   Clemastine Fumarate Tablets                 Sandoz, Teva              August 2013 to present
       Clonidine TTS Patch                 Actavis, Mylan, Teva          October 2012 to present
  Clotrimazole Topical Solution                 Taro, Teva                May 2014 to present
   Cyproheptadine HCL Tablets               Breckenridge, Teva          November 2013 to present
  Desmopressin Acetate Tablets                 Actavis, Teva             August 2014 to present
   Desogestrel/Ethinyl Estradiol
                                              Glenmark, Teva              May 2014 to present
        Tablets (Kariva)
  Dexmethylphenidate HCL ER
                                               Sandoz, Teva             February 2014 to present
          Capsules
 Dextroamphetamine Sulfate ER                  Actavis, Teva              June 2014 to present
  Diclofenac Potassium Tablets             Mylan, Sandoz, Teva           August 2013 to present
  Dicloxacillin Sodium Capsules                Sandoz, Teva               April 2014 to present
        Diflunisal Tablets                     Teva, Rising               April 2014 to present
      Diltiazem HCL Tablets                    Mylan, Teva                May 2013 to present
Disopyramide Phosphate Capsules                Actavis, Teva               July 2013 to present
   Doxazosin Mesylate Tablets              Apotex, Mylan, Teva            May 2013 to present
Drospirenone and ethinyl estradiol
                                            Actavis, Lupin, Teva          May 2013 to present
            (Ocella)
    Enalapril Maleate Tablets          Mylan, Taro, Teva, Wockhardt        July 2013 to present
             Entecavir                           Par, Teva              September 2014 to present
          Epitol Tablets                    Apotex, Taro, Teva           August 2014 to present
        Estazolam Tablets                      Actavis, Teva              April 2014 to present
         Estradiol Tablets                 Actavis, Mylan, Teva           May 2013 to present
Ethinyl estradiol and levonorgestrel
                                               Sandoz, Teva               May 2012 to present
        (Portia and Jolessa)
           Ethosuximide                      Teva, Versapharm             April 2014 to present
                                        Apotex, Taro, Teva, Sandoz,
             Etodolac                                                      July 2013 to present
                                                  Zydus
                                        Lupin, Mylan, Perrigo, Teva,
            Fenofibrate                                                 February 2013 to present
                                                  Zydus
                                       Citron, Dr. Reddy’s, Glenmark,
       Fluconazole Tablets                                                May 2013 to present
                                              Greenstone, Teva


                                                2
    Case 2:16-md-02724-CMR Document 1207-2 Filed 01/28/20 Page 4 of 6




            Drugs                          Defendants                     Time Period
    Fluoxetine HCL Tablets               Mylan, Par, Teva             January 2015 to present
      Flurbiprofen Tablets                  Mylan, Teva                May 2013 to present
      Flutamide Capsules                 Actavis, Par, Teva           August 2014 to present
  Fluvastatin Sodium Capsules               Mylan, Teva                April 2014 to present
      Gabapentin Tablets            Aurobindo, Glenmark, Teva         October 2014 to present
      Glimepiride Tablets                Dr. Reddy's, Teva            August 2014 to present
    Griseofulvin Suspension                Actavis, Teva             September 2014 to present
          Haloperidol                  Mylan, Sandoz, Zydus           August 2013 to present
                                  Camber, Glenmark, Heritage, Par,
          Hydralazine                                                 August 2014 to present
                                           Strides, Teva
     Hydroxyurea Capsules                    Par, Teva                August 2014 to present
 Hydroxyzine Pamoate Capsules      Actavis, Rising, Sandoz, Teva      October 2013 to present
           Irbesartan                       Lupin, Teva               March 2012 to present
           Isoniazid                       Sandoz, Teva                June 2013 to present
         Ketoconazole             G&W, Mylan, Sandoz, Taro, Teva     February 2014 to present
     Ketoprofen Capsules                    Mylan, Teva                 July 2013 to present
Ketorolac Tromethamine Tablets              Mylan, Teva                 July 2013 to present
                                   Actavis, Alvogen, Par, Sandoz,
     Labetalol HCL Tablets                                              July 2012 to present
                                               Teva
Lamivudine/Zidovudine (generic
                                  Aurobindo, Camber, Lupin, Teva       May 2012 to present
         Combivir)
   Loperamide HCL Capsules                  Mylan, Teva                April 2014 to present
 Medroxyprogesterone Tablets             Greenstone, Teva            November 2013 to present
     Methotrexate Tablets          Mylan, Par, Teva, West-Ward       February 2013 to present
Mimvey (Estradiol/Norethindrone    Actavis, Breckenridge, Mylan,
                                                                        July 2012 to present
       Acetate) Tablets                        Teva
                                    Actavis, Amneal, Lupin, Sun,
        Metformin ER                                                    July 2015 to present
                                               Teva
                                   Actavis, Impax, Mallinckrodt,
       Methylphenidate                                               February 2013 to present
                                         Par, Sandoz, Sun
                                      Breckenridge, Cadista,
      Methylprednisolone                                             February 2011 to present
                                      Greenstone, Par, Sandoz
    Moexipril HCL Tablets                 Glenmark, Teva               May 2013 to present
 Moexipril HCL/HCTZ Tablets               Glenmark, Teva               May 2013 to present
      Nabumetone Tablets          Actavis, Glenmark, Sandoz, Teva      May 2013 to present


                                            3
   Case 2:16-md-02724-CMR Document 1207-2 Filed 01/28/20 Page 5 of 6




            Drugs                          Defendants                     Time Period
       Nadolol Tablets            Greenstone, Mylan, Sandoz, Teva      May 2013 to present
      Niacin ER Tablets                 Lupin, Teva, Zydus            March 2014 to present
Nitrofurantoin MAC Capsules            Alvogen, Mylan, Teva             July 2012 to present
    Norethindrone Acetate            Amneal, Glenmark, Teva          September 2014 to present
Norethindrone/ethinyl estradiol
                                            Lupin, Teva               January 2014 to present
          (Balziva)
 Nortriptyline HCL Capsules             Actavis, Taro, Teva          November 2013 to present
 Omega-3-Acid Ethyl Esters               Apotex, Par, Teva             June 2014 to present
         Ondansetron                      Glenmark, Teva               May 2013 to present
                                  Dr. Reddy's, Greenstone, Sandoz,
      Oxaprozin Tablets                                                 July 2012 to present
                                                Teva
 Oxybutynin Chloride Tablets      Apotex, Par, Teva, Upsher-Smith      April 2013 to present
                                    Actavis, Alvogen, Amneal,
 Oxycodone/Acetaminophen          Aurobindo, Mallinckrodt, Mayne,       July 2012 to present
                                             Par, Teva
         Paricalcitol                Dr. Reddy's, Teva, Zydus         March 2014 to present
                                  Aurobindo, Greenstone, Sandoz,
    Penicillin VK Tablets                                             August 2014 to present
                                              Teva
    Pentoxifylline Tablets             Apotex, Mylan, Teva             April 2014 to present
          Piroxicam                      Greenstone, Teva             March 2014 to present
                                  Actavis, Mylan, Sandoz, Upsher-
     Potassium Chloride                                                 July 2010 to present
                                           Smith, Zydus
   Prazosin HCL Capsules                   Mylan, Teva                 May 2013 to present
   Prochlorperazine Tablets            Mylan, Sandoz, Teva             May 2014 to present
   Raloxifene HCL Tablets                  Teva, Camber              September 2014 to present
   Ranitidine HCL Tablets         Amneal, Glenmark, Sandoz, Teva       May 2013 to present
  Tamoxifen Citrate Tablets            Actavis, Mylan, Teva           March 2014 to present
        Temozolomide                       Sandoz, Teva                July 2013 to Present
                                    Apotex, Dr. Reddy's, Mylan,
          Tizanidine                                                   May 2013 to present
                                           Sandoz, Sun
         Tobramycin                        Sandoz, Teva               October 2013 to present
  Tolmetin Sodium Capsules                 Mylan, Teva                 May 2013 to present
         Tolterodine                 Greenstone, Mylan, Teva         December 2013 to present
Topiramate Sprinkle Capsules           Actavis, Teva, Zydus            April 2014 to present
     Trifluoperazine HCL                  Mylan, Sandoz               January 2013 to present


                                            4
           Case 2:16-md-02724-CMR Document 1207-2 Filed 01/28/20 Page 6 of 6




                 Drugs                    Defendants              Time Period
             Valsartan HCTZ              Mylan, Sandoz       September 2012 to present
       Warfarin Sodium Tablets          Taro, Teva, Zydus      June 2014 to present




615156.1




                                           5
